DETAILED ACTION
Claims 1-20 are currently pending. 

Response to Arguments
I. 35 U.S.C. 101 
	Examiner agrees that the current amendment to claim 17 overcomes the outstanding rejection under 35 U.S.C. 101. As stated in the previous office action the interpretation of the claim in light of the specification (specifically [0077]) excludes the interpretation of the claim incorporating signals per se. Therefore the rejection is withdrawn. 

	II. 35 U.S.C. 103
	Applicant  argues that neither  Gadgil nor Anisimovskiy, alone or in combination,  as applied in the Non-Final Rejection teaches “a video dynamic range generator structured to produce a visual output indicating a luminance of one or more portions of the video signal based on the one or more feature vectors”. 
	Examiner agrees, although in combination Anisimovisky and Gadgil teaches a feature vector from cumulative distribution curve (Anisimovisky [0022]) and the production of a visual output indicating a luminance of one or more portions of the video signal (Gadgil [0028]), the combination fails to teach that the visual output is based on the feature vector derived from the cumulative distribution function. In contrast, the combination of Anisimovisky and Gadgil results in the visual output derived directly from the cumulative distribution curve. 
	Examiner agrees with Applicant Remarks filed 08/16/2021,  therefore the rejections are withdrawn and the claims are allowed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
cumulative distribution function generator  as described in [0026-0028] and implemented on the hardware disclosed in [0069]. 
feature detector as described in [0029] and implemented on the hardware disclosed in [0069].
video dynamic range generator as described in [0032] and implemented on the hardware disclosed in [0069].
in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes these are claim interpretations, not rejections, and they are being stated at this time for clarity of the record. 

Allowable Subject Matter
Claims 1-20 are allowed. 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	a feature detector structured to generate one or more feature vectors from the cumulative distribution function curve; and 
	a video dynamic range generator structured to produce a visual output indicating a luminance of one or more portions of the video signal based on the one or more feature vectors. 
	Claims 2-9 depend from claim 1 and are therefore also allowed. 

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
generating one or more feature vectors from the cumulative distribution function curve; and 
	producing a visual output indicating a luminance of one or more portions of the video signal based on the one or more feature vectors. 
	Claims 11-16 depend from claim 10 and are therefore also allowed. 

Regarding claim 17, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
generate one or more feature vectors from the cumulative distribution function curve; and
	produce a visual output indicating a luminance of one or more portions of the video signal based on the one or more feature vectors. 
s 18-20 depend from claim 17 and are therefore also allowed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666